 
Exhibit 10.6
 
WARRANT EXERCISE AGREEMENT
 
This Warrant Exercise Agreement (this “Agreement”) is entered into as of August
29, 2017, by and among GT Biopharma, Inc., a Delaware corporation (the
“Company”), and the parties listed on Schedule A hereto (the “Warrant Holders”
or Holders”).
 
WHEREAS, each of James Heavener, Gianna Simone Baxter, Anthony Baxter, Alpha
Capital Anstalt, Bristol Investment Fund, Ltd, Adam Kasower, Theorem Group, LLC,
Red Mango Ltd, SV Booth Investments III, Bristol Capital LLC, East Ventures,
LLC, Randy Berinhout, Piter Korompis, Private Resources, Ltd, Barry Wolfe, Scott
Williams, Net Capital LLC, Canyons Trust, Brannon Family Office LLLP, John Brady
(the foregoing individuals and entities collectively, the “May 2016 Warrant
Holders”) and the Company are party to that certain Securities Purchase
Agreement dated May 4, 2016, as amended from time to time (the “May 2016
Purchase Agreement”), pursuant to which the Company issued 10% Convertible
Debentures (the “May 2016 Warrants”);
 
WHEREAS, H.C. Wainwright and Company, LLC (the foregoing entity known as, the
“August 2016 Warrant Holders”) and the Company are party to that certain
Securities Purchase Agreement dated August 6, 2015, as amended from time to time
(the “August 2016 Purchase Agreement”), pursuant to which the Company issued 10%
Convertible Debentures (the “August 2016 Warrants”);
 
WHEREAS, each of James Heavener, Gianna Simone Baxter, Alpha Capital Anstalt,
Bristol Investment Fund, Ltd, Adam Kasower, Bristol Capital LLC, Scott Williams,
Private Resources Ltd, H.C. Wainwright and Company LLC (the foregoing
individuals and entities collectively, the “January 2017 Warrant Holders”) and
the Company are party to that certain Securities Purchase Agreement dated
January 9, 2017, as amended from time to time (the “January 2017 Purchase
Agreement”), pursuant to which the Company issued 10% Convertible Debentures
(the “January 2017 Warrants”);
 
WHEREAS, each of Alpha Capital Anstalt, Adam Kasower, (the foregoing individuals
and entities collectively, the “March 2017 Warrant Holders”) and the Company are
party to that certain Securities Purchase Agreement dated March 16, 2017, as
amended from time to time (the “March 2017 Purchase Agreement”), pursuant to
which the Company issued 10% Convertible Debentures (the “March 2017 Warrants”);
 
WHEREAS, each of Alpha Capital Anstalt, Craig Osborne, (the foregoing
individuals and entities collectively, the “April 2017 Warrant Holders”) and the
Company are party to that certain Securities Purchase Agreement dated April 13,
2017, as amended from time to time (the “April 2017 Purchase Agreement”),
pursuant to which the Company issued 10% Convertible Debentures (the “April 2017
Warrants”);
 
WHEREAS, each of Adam Kasower, Red Mango Ltd, Bristol Investment Fund, Ltd, (the
foregoing individuals and entities collectively, the “July 2017 Warrant
Holders”) and the Company are party to that certain Securities Purchase
Agreement dated July 19, 2017, as amended from time to time (the “July 2017
Purchase Agreement”), pursuant to which the Company issued 10% Convertible
Debentures (the “July 2017 Warrants”);
 
WHEREAS, each of James Heavener, Gianna Simone Baxter, Anthony Baxter, Alpha
Capital Anstalt, Bristol Investment Fund, Ltd, Adam Kasower, Craig Osborne,
Scott Williams, Randy Berinhout, Red Mango Ltd, (the foregoing individuals and
entities collectively, the “August 2017 Warrant Holders”) and the Company are
party to that certain Securities Purchase Agreement dated August 16, 2017, as
amended from time to time (the “August 2017 Purchase Agreement”), pursuant to
which the Company issued 10% Convertible Debentures (the “August 2017
Warrants”);
 
WHEREAS, May 2016 Warrants, August 2016 Warrants, January 2017 Warrants, March
2017 Warrants, April 2017 Warrants, July 2017 Warrants, and August 2017 Warrants
are herein collectively referred to as the “Warrants”;
 
 
-1-

 
 
WHEREAS, May 2016 Warrant Holders, August 2016 Warrant Holders, January 2017
Warrant Holders, March 2017 Warrant Holders, April 2017 Warrant Holders, July
2017 Warrant Holders, and August 2017 Warrant Holders are herein collectively
referred to as the “Warrant Holders”;
 
WHEREAS, the May 2016 Purchase Agreement, August 2016 Purchase Agreement,
January 2017 Purchase Agreement, March 2017 Purchase Agreement, April 2017
Purchase Agreement, July 2017 Purchase Agreement, and August 2017 Purchase
Agreement are herein collectively referred to as the “Prior Subscription
Agreements”;
 
WHEREAS, the Prior Subscription Agreements and the Warrants are herein
collectively referred to as the “Prior Transaction Documents”;
 
WHEREAS, each Warrant Holder hereby agrees to exercise all Warrants held by such
Warrant Holder, and the Company agrees to issue to each Warrant Holder upon
exercise of such Warrants, which exercise shall be cashless and for no
additional consideration, the number of shares of Common Stock set forth
opposite such Warrant Holder’s name on Schedule B hereto (the “Warrant Shares”);
 
NOW, THEREFORE, in consideration of the rights and benefits that they will each
receive in connection with this Agreement, the parties, intending to be legally
bound, agree as follows:
 
1. Exercise of Warrants; Issuance of Warrant Shares.  Subject to the terms and
conditions of this Agreement, at the Closing (as defined herein) the Company
shall issue to each Warrant Holder, pursuant to the cashless exercise of the
Warrants then held by such Warrant Holder, based on a VWAP of $8.20 and an
exercise price of $7.20, for such number of Warrant Shares set forth beside such
Warrant Holder’s name on Schedule B attached hereto (the “Warrant
Exercise”).  From and after the Closing, the Warrants shall solely represent the
right to receive the Warrant Shares hereunder. In the event a Warrant Exercise
will result in a Warrant Holder owning more than 9.99% of the total issued and
outstanding common shares of the Company, the Warrant Holder will be issued
common stock in connection with the Warrant Exercise until the Warrant Holder
owns 9.99% of the issued and outstanding stock of the Company. The balance of
the Warrant Exercise will be completed by the Company issuing the Warrant Holder
shares of Series J Preferred Stock. A copy of the Certificate of Designation
with respect to such Series J Preferred Stock is annexed hereto as Exhibit C.
 
2. Closing.
 
(a) Closing.  With respect to all Warrants, the Warrant Holders shall deliver
their physical Warrants (or if such Warrants are lost, mutilated or destroyed, a
lost note affidavit and indemnity agreement in substantially the form attached
hereto as Exhibit A (each, an “Affidavit”)) to the Company for cancellation.
 
(b) Delivery of Shares.  Within five (5) business days from the receipt of the
physical Warrants (or Affidavit, as applicable) from any Warrant Holder, the
Company shall deliver the Warrant Shares to the Warrant Holders pursuant to a
legal opinion acceptable to the transfer agent and the Holders to be issued by
Company counsel and paid for by the Company, electronically through the
Depository Trust Company or another established clearing corporation performing
similar functions.
 
3. Representations and Warranties of the Company.  The Company hereby represents
and warrants to each Warrant Holder as of the date hereof as follows:
 
(a) Organization and Standing.  The Company is a corporation duly organized,
validly existing under, and by virtue of, the laws of the State of Delaware, and
is in good standing under such laws.  The Company has all requisite corporate
power and authority to own and operate its properties and assets and to carry on
its business as presently conducted.  The Company is duly qualified and
authorized to transact business and is in good standing as a foreign corporation
in each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business, properties or financial condition.
 
 
-2-

 
 
(b) Corporate Power.  The Company has all requisite legal and corporate power
and authority to execute and deliver this Agreement, to issue the Warrant Shares
hereunder, and to carry out and perform its obligations under the terms of this
Agreement and the transactions contemplated hereby.
 
(c) Authorization.  All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of this Agreement, the authorization, sale, issuance
and delivery of the Warrant Shares and the performance of all of the Company’s
obligations hereunder have been taken or will be taken prior to the applicable
Closing.  This Agreement has been duly executed by the Company and constitutes
valid and legally binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, subject to the laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies.
 
(d) Valid Issuance of Stock.  The Warrant Shares, when issued, sold and
delivered in compliance with the provisions of this Agreement, will be duly and
validly issued, fully paid and nonassessable and issued in compliance with
applicable federal and state securities laws.  Such Warrant Shares will also be
free and clear of any liens or encumbrances; provided, however, that the Warrant
Shares shall be subject to the provisions of this Agreement and restrictions on
transfer under state and/or federal securities laws.  The Warrant Shares are not
subject to any preemptive rights, rights of first refusal or restrictions on
transfer.
 
(e) Offering.  Subject in part to the accuracy of the Warrant Holder’s
representations in Sections 4 and 5 (if applicable) hereof, the offer, sale and
issuance of the Warrant Shares in conformity with the terms of this Agreement
constitute transactions exempt from registration under the Securities Act of
1933, as amended (the “Securities Act”) and from all applicable state securities
laws.
 
(f) Governmental Consents.  No consent, approval, qualification or authority of,
or registration or filing with, any local, state or federal governmental
authority on the part of the Company is required in connection with the valid
execution, delivery or performance of this Agreement, or the offer, sale or
issuance of the Shares, or the consummation of any transaction contemplated
hereby, except (i) such filings as have been made prior to the date hereof and
(ii) such additional post-closing filings as may be required to comply with
applicable federal and state securities laws (including but not limited to any
Form D or Form 8-K filings), and with applicable general corporation laws of the
various states, each of which will be filed with the proper authority by the
Company in a timely manner.
 
4. Representations and Warranties of all Warrant Holders.  Each Warrant Holder,
for itself and for no other person, hereby represents and warrants as of the
date hereof to the Company as follows:
 
(a) Organization and Standing.  The Warrant Holder is either an individual or an
entity duly organized, validly existing under, and by virtue of, the laws of the
jurisdiction of its incorporation or formation, and is in good standing under
such laws.
 
(b) Corporate Power.  The Warrant Holder has all right, corporate, partnership,
limited liability company or similar power and authority to execute and deliver
this Agreement, to effect the Warrant Exercise hereunder, and to carry out and
perform its obligations under the terms of this Agreement and the transactions
contemplated hereby.
 
(c) Authorization.  All corporate, partnership, limited liability company or
similar action, as applicable on the part of such Warrant Holder, necessary for
the authorization, execution, delivery and performance of this Agreement, the
Warrant Exercise and the performance of all of such Warrant Holder’s obligations
hereunder have been taken or will be taken prior to the applicable
Closing.  This Agreement has been duly executed by the Warrant Holder and
constitutes valid and legally binding obligations of such Warrant Holder,
enforceable against such Warrant Holder in accordance with their respective
terms, subject to the laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies.
 
 
-3-

 
 
(d) Governmental Consents.  No consent, approval, qualification or authority of,
or registration or filing with, any local, state or federal governmental
authority on the part of the Company is required in connection with the valid
execution, delivery or performance of this Agreement, or the offer, sale or
issuance of the Warrant Shares, or the consummation of any transaction
contemplated hereby, except such filings as have been made prior to the date
hereof.
 
(e) Own Account.  Such Warrant Holder understands that the Warrant Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law in reliance upon exemptions from regulation
for non-public offerings and is acquiring the Warrant Shares as principal for
its own account and not with a view to or for distributing or reselling such
Warrant Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any
such Warrant Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or  regarding the distribution of such Warrant
Shares in violation of the Securities Act or any applicable state securities
law.  Such Warrant Holder agrees that the Warrant Shares or any interest therein
will not be sold or otherwise disposed of by such Warrant Holder unless the
shares are subsequently registered under the Securities Act and under
appropriate state securities laws or unless the Company receives an opinion of
counsel satisfactory to it (including the opinion delivered by the Company at
Closing) that an exception from registration is available.
 
(f) Warrant Holder Status.  The Warrant Holder is either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A under the Securities Act.  Such Warrant Holder is not required to be
registered as a broker-dealer under Section 15 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).
 
(g) Experience of Warrant Holder.  Such Warrant Holder, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Warrant Shares, and has so evaluated
the merits and risks of such investment.
 
(h) Ability to Bear Risk.  Such Warrant Holder understands and acknowledges that
investment in the Company is highly speculative and involves substantial
risks.  Such Warrant Holder is able to bear the economic risk of an investment
in the Warrant Shares and is able to afford a complete loss of such investment.
 
(i) General Solicitation.  Such Warrant Holder is not accepting the Warrant
Shares as a result of any advertisement, article, notice or other communication
regarding the Warrant Shares published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general solicitation or general advertisement.
 
(j) Disclosure of Information.  Such Warrant Holder has had the opportunity to
receive all additional information related the Company requested by it and to
ask questions of, and receive answers from, the Company regarding the Company,
including the Company’s business management and financial affairs, and the terms
and conditions of this offering of the Warrant Shares.  Such questions were
answered to such Warrant Holder’s satisfaction.  Such Warrant Holder has also
had access to copies of the Company’s filings with the Securities Exchange
Commission under the Securities Act and Exchange Act.  The Warrant Holder
believes that it has received all the information such Warrant Holder considers
necessary or appropriate for deciding whether to consummate the Warrant
Exercise.  The Warrant Holder understands that such discussions, as well as any
information issued by the Company, were intended to describe certain aspects of
the Company’s business and prospects, but were not necessarily a through or
exhaustive description.  The Warrant Holder acknowledges that any business plans
prepared by the Company have been, and continue to be, subject to change and
that any projections included in such business plans or otherwise are
necessarily speculative in nature and it can be expected that some or all of the
assumptions underlying the projections will not materialize or will vary
significantly from actual results. 
 
 (k) Residency.  The residency of the Warrant Holder (or in the case of a
partnership or corporation, such entity’s principal place of business) is
correctly set forth on the signature pages attached hereto.
 
 
-4-

 
 
(l) Security Holdings.  The Warrants held by each Warrant Holder, as applicable,
as of the date hereof are correctly described on Schedule B attached
hereto.  The Warrant Holder does not hold any other securities or equity
interests in the Company other than what is set forth opposite such Warrant
Holder’s name on Schedule B attached hereto, and Schedule B to the Note
Conversion Agreement, dated August 23, 2017, which is incorporated herein by
reference as though fully set forth herein and made a part of this Agreement.
 
(m) Tax Matters.  The Warrant Holder has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transaction contemplated by this Agreement.  The Warrant Holder understands
that it (and not the Company) shall be responsible for its own tax liability
that may arise as a result of this investment and the transactions contemplated
by this Agreement.
 
(n) Restrictions on Transferability; No Endorsement.  The Warrant Holder has
been informed of and understand the following:
 
i. there are substantial restrictions on the transferability of the Warrant
Shares; or
 
ii. no federal or state agency has made any finding or determination as to the
fairness for public investment, nor any recommendation nor endorsement of the
Warrant Shares.
 
(o) No Other Representation by the Company.  None of the following information
has ever been represented, guaranteed or warranted to the Warrant Holder,
expressly or by implication by any broker, the Company, or agent or employee of
the foregoing, or by any other Person:
 
i. the approximate or exact length of time that the Warrant Holder will be
required to remain a holder of the Warrant Shares;
 
ii. the amount of consideration, profit or loss to be realized, if any, as a
result of an investment in the Company; or
 
iii. that the past performance or experience of the Company, its officers,
directors, associates, agents, affiliates or employees or any other person will
in any way indicate or predict economic results in connection with the plan of
operations of the Company or the return on investment.
 
5. Representations, Warranties and Covenants of Non-US Warrant Holders.  Each
Warrant Holder who is a Non-U.S. Person (as defined herein) hereby represents
and warrants to the Company as follows (provided however a Warrant Holder may
not make the representation in this Section 5 if it so indicates on such Warrant
Holder’s signature page):
 
(a) Certain Definitions.  As used herein, the term “United States” means and
includes the United States of America, its territories and possessions, any
state of the United States and the District of Columbia, and the term “Non-U.S.
person” means any person who is not a U.S. person (as defined in Regulation S)
or is deemed not to be a U.S. person under Rule 902(k)(2) of the Securities Act.
 
(b) Reliance on Representations and Warranties by the Company.  This Agreement
is made by the Company with such Warrant Holder who is a Non-U.S. person
(“Non-U.S. Warrant Holder”) in reliance upon such Non-U.S. Warrant Holder’s
representations and warranties made herein.
 
(c) Regulation S.  Such Non-U.S. Warrant Holder has been advised and
acknowledges that:
 
i. the Warrant Shares have not been registered under the Securities Act, the
securities laws of any state of the United States or the securities laws of any
other country;
 
ii. in issuing and selling the Warrant Shares to such Non-U.S. Warrant Holder
pursuant to hereto, the Company is relying upon the “safe harbor” provided by
Regulation S and/or on Section 4(a)(2) under the Securities Act;
 
 
-5-

 
 
iii. it is a condition to the availability of the Regulation S “safe harbor”
that the Warrant Shares not be offered or sold in the United States or to a U.S.
person until the expiration of a period of one year following the Closing Date;
notwithstanding the foregoing, prior to the expiration of one year after the
Closing (the “Restricted Period”), the Warrant Shares may be offered and sold by
the holder thereof only if such offer and sale is made in compliance with the
terms of this Agreement and either: (A) if the offer or sale is within the
United States or to or for the account of a U.S. person, the securities are
offered and sold pursuant to an effective registration statement or pursuant to
Rule 144 under the Securities Act or pursuant to an exemption from registration
requirements of the Securities Act, or (B) the offer and sale is outside the
United States and to other than a U.S. person.
 
(d) Certain Restrictions on Warrant Shares.  Such Non-U.S. Warrant Holder agrees
that with respect to the Shares until the expiration of the Restricted Period:
 
i. such Non-U.S. Warrant Holder, its agents or its representatives have not and
will not solicit offers to buy, offer for sale or sell any of the Shares or any
beneficial interest therein in the United States or to or for the account of a
U.S. person during the Restricted Period; notwithstanding the foregoing, prior
to the expiration of the Restricted Period, the Warrant Shares may be offered
and sold by the holder thereof only if such offer and sale is made in compliance
with the terms of this Agreement and either: (A) if the offer or sale is within
the United States or to or for the account of a U.S. person, the securities are
offered and sold pursuant to an effective registration statement or pursuant to
Rule 144 under the Securities Act or pursuant to an exemption from registration
requirements of the Securities Act; or (B) the offer and sale is outside the
United States and to a person other than a U.S. person; and
 
ii. such Non-U.S. Warrant Holder shall not engage in hedging transactions with
regards to the Warrant Shares unless in compliance with the Securities Act.
 
The foregoing restrictions are binding upon subsequent transferees of the
Warrant Shares, except for transferees pursuant to an effective registration
statement.  Such Non-U.S. Warrant Holder agrees that after the Restricted
Period, the Warrant Shares may be offered or sold within the United States or to
or for the account of a U.S. person only pursuant to applicable securities laws.
 
(e) Directed Selling.  Such Non-U.S. Warrant Holder has not engaged, nor is it
aware that any party has engaged, and such Non-U.S. Warrant Holder will not
engage or cause any third party to engage, in any directed selling efforts (as
such term is defined in Regulation S) in the United States with respect to the
Shares.
 
(f) Location of Non-U.S. Warrant Holder. Such Non-U.S. Warrant Holder: (i) is
domiciled and has its principal place of business or registered office outside
the United States; (ii) certifies it is not a U.S. person and is not acquiring
the Warrant Shares for the account or benefit of any U.S. person; and (iii) at
the time of Closing, the Non-U.S. Warrant Holder or persons acting on the
Non-U.S. Warrant Holder’s behalf in connection therewith are located outside the
United states.
 
(g) Distributor; Dealer.  Such Non-U.S. Warrant Holder is not a “distributor”
(as defined in Regulation S) or a “dealer” (as defined in the Securities Act).
 
(h) Notation of Restrictions.  Such Non-U.S. Warrant Holder acknowledges that
the Company shall make a notation in its stock books regarding the restrictions
on transfer set forth in this section and shall transfer such shares on the
books of the Company only to the extent consistent therewith.
 
(i) Compliance with Laws. Such Non-U.S. Warrant Holder is satisfied as to the
full observance of the laws of such Non-U.S. Warrant Holder’s jurisdiction in
connection with the Warrant Exercise, including (i) the legal requirements
within such Non-U.S. Warrant Holder’s jurisdiction for the Warrant Exercise,
(ii) any foreign Warrant Exercise restrictions applicable to such Warrant
Exercise, (iii) any governmental or other consents that may need to be obtained
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the Warrant Exercise, holding, redemption, sale or transfer of such
securities.  Such Non-U.S. Warrant Holder’s participation in the Warrant
Exercise, and such Non-U.S. Warrant Holder’s continued beneficial ownership of
the Warrant Shares will not violate any applicable securities or other laws of
such Non-U.S. Warrant Holder’s jurisdiction.
 
 
-6-

 
 
6. Waiver and Release. Effective immediately upon the Warrant Exercise with
respect to the Warrants held by each Warrant Holder:
 
(a) Such Warrant Holder expressly forfeits and waives any and all anti-dilution
and piggyback registration rights under any and all Prior Transaction Documents
or otherwise applicable to the Warrants, including any anti-dilution rights such
Warrant Holder may have with respect to the issuances of any capital stock or
other securities of the Company pursuant to previous transactions and pursuant
to this Agreement.
 
(b) Such Warrant Holder unconditionally, irrevocably and absolutely releases and
discharges the Company, and any parent and subsidiary corporations, divisions
and affiliated corporations, partnerships or other entities of the Company, past
and present, as well as the Company’s past and present employees, officers,
directors, agents, principals, shareholders, successors and assigns from all
claims, losses, demands, interests, causes of action, suits, debts,
controversies, liabilities, costs, expenses and damages related to the waiver of
anti-dilution and piggyback registration rights above, any security interest
pursuant to any Prior Transaction Documents or otherwise over any collateral of
the Company, or related in any way to any rights such Warrant Holder may have to
equity or debt securities of the Company, other than as set forth on the
schedules hereto.  This release includes, but is not limited to, any tort,
contract, common law, constitution or other statutory claims (including but not
limited to any claims for attorneys’ fees, costs and expenses).
 
(c) Such Warrant Holders and the Company expressly waives such Warrant Holder’s
or Company’s (as applicable) right to recovery of any type, including damages or
reinstatement, in any administrative court or action, whether state or federal,
and whether brought by such Warrant Holder or Company or on such Warrant
Holder’s or Company’s (as applicable) behalf, related in any way to the matters
released herein.
 
 (d) Such Warrant Holders and the Company declares and represents that it
intends this Agreement to be complete and not subject to any claim of mistake,
and that the release of the claims described herein expresses a full and
complete release and it intends the release of such claims to be final and
complete.
 
(e) The parties acknowledge that this release is not intended to bar any claims
that, by statute, may not be waived and shall not waive any indemnification
rights previously granted in Prior Transaction Documents.
 
(f)                 The Company unconditionally, irrevocably and absolutely
releases and discharges such Warrant Holder, and any parent and subsidiary
corporations, divisions and affiliated corporations, partnerships or other
entities of such Warrant Holder, past and present, as well as the such Warrant
Holder’s past and present employees, officers, directors, agents, principals,
shareholders, successors and assigns from all claims, losses, demands,
interests, causes of action, suits, debts, controversies, liabilities, costs,
expenses and damages related to any Prior Transaction Documents or otherwise
over any collateral of the Company, or related in any way to any obligations
such Warrant Holder may have to the Company, other than as provided under this
Agreement or set forth on the schedules hereto. This release includes, but is
not limited to, any tort, contract, common law, constitution or other statutory
claims (including but not limited to any claims for attorneys’ fees, costs and
expenses).
 
 
-7-

 
 
7. Covenants. 
 
(a) On or about the date of this Agreement, the Company is entering into Note
Conversion Agreements, Preferred Stock Exchange Agreements, and Warrant Exercise
Agreements with the debenture holders, the preferred stock holders and the
warrant holders of the Company. Pursuant to these agreements, common stock and
sometimes Series J Preferred Stock will be issued upon the conversion of
debentures, conversion of old preferred stock and the exercise of warrants
(collectively the “Newly Issued Capital Stock”). The Note Holder’s “New Stock”
is the common stock received pursuant to this Agreement, any Preferred Stock
Exchange Agreement and any Warrant Exercise Agreement of even date herewith,
together with the number of common shares into which the Note Holder’s Series J
Preferred Stock received by virtue of the same agreements, is convertible. The
“Note Holder’s Percentage” is the percentage of the Note Holder’s New Stock
compared to the total of the Newly Issued Capital Stock. At all times during the
one-year period immediately following the Closing in which the Note Holder
participates (“Restricted Period”), beginning on the Closing Date, such Note
Holder hereby agrees with the Company that such Note Holder shall not sell on
any one day, any shares of the Company’s capital stock in excess of the Note
Holder’s Percentage of the Company’s trading volume on that day. The foregoing
restriction was requested by the Company of each Note Holder and was not
requested by any Note Holder. Each Note Holder shall make its own determination
of when to sell and when not to sell independently of any other Note Holder and
not as a part of any group. Notwithstanding the foregoing, the restrictions set
forth in this Section 7(a) will terminate with respect to any Note Conversion
Shares when the Company has any registration statement declared effective by the
Securities and Exchange Commission. The Company undertakes and agrees to notify
each Note Holder in writing (which may be via e-mail to with a ‘read receipt
requested’) of the effective date on the same day that the Company receives
notice of such effective date.  The parties hereto acknowledge and agree that,
except as set forth in this Agreement, the Company is under no obligation to
register any of the Note Conversion Shares. The Note Holder’s Percentage is
listed on Schedule A. Notwithstanding anything herein to the contrary, during
the Restricted Period, the Holder may, directly or indirectly, sell or transfer
all, or any part, of the Shares or the Warrant Shares (the “Restricted
Securities”) to any Person (an “Assignee”) in a transaction which does not need
to be reported on the Nasdaq consolidated tape, without complying with (or
otherwise limited by) the restrictions set forth in this Section 7(a); provided,
that as a condition to any such sale or transfer an authorized signatory of the
Company and such Assignee duly execute and deliver a leak-out agreement in the
form of this Section 7(a) (an “Assignee Agreement”, and each such transfer a
“Permitted Transfer”) and, subsequent to a Permitted Transfer, sales of the Note
Holder and all Assignees (other than any such sales that constitute Permitted
Transfers) shall be aggregated for all purposes of this Section 7(a) and all
Assignee Agreements.
 
(b)           The Company hereby represents and warrants as of the date hereof
and covenants and agrees from and after the date hereof that none of the terms
offered to any Warrant Holder with respect to the terms hereunder and the
Warrant Shares is or will be more favorable to any other Warrant Holder than
those offered under this Agreement (including by way of any written or verbal
side or separate agreements). If, and whenever on or after the date hereof, the
Company offers different terms to another Warrant Holder, then (i) the Company
shall provide notice thereof to all Warrant Holders promptly following the
occurrence thereof and (ii) the terms and conditions of this Agreement shall be,
without any further action by the Holder or the Company, automatically and
retroactively amended and modified in an economically and legally equivalent
manner such that all Warrant Holders shall receive the benefit of the more
favorable terms and/or conditions (as the case may be) granted to such other
Warrant Holder, provided that upon written notice to the Company at any time a
Warrant Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Warrant Holder as it was in effect immediately
prior to such amendment or modification as if such amendment or modification
never occurred with respect to the Warrant Holder.
 
(c)            This Agreement shall be effective with respect to Holders who
accept this offer only if Holders possessing not less than 100% of the
outstanding Warrants accept this offer and execute and deliver a copy of this
Agreement to the Company on or before September 1, 2017. If this Agreement
becomes effective and the transaction documents are executed on or before 8:30
a.m. on September 5, 2017, then on or before 9:00 a.m. Eastern Time on September
5, 2017, the Company shall file a Current Report on Form 8-K with the
Commission. From and after such filing, the Company represents to the Warrant
Holders that it shall have publicly disclosed all material, non-public
information delivered to it by the Company or any of its Subsidiaries, or any of
their respective officers, directors, employees or agents.
 
 
-8-

 
 
(d)           Except with respect to the material terms and conditions of the
transactions contemplated by this Agreement, the Company covenants and agrees
that neither it, nor any other Person acting on its behalf, will provide any
Warrant Holder or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Warrant Holder shall have entered into a written agreement with the Company
regarding the confidentiality and use of such information. The Company
understands and confirms that each Warrant Holder shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.
 
8. Miscellaneous.
 
(a) Restriction Notations. The provisions of this Subsection 8(a) and Subsection
8(d) below, apply to all common shares received by any Note Holder pursuant to a
Note Conversion Agreement, a Preferred Stock Exchange Agreement, or a Warrant
Exercise Agreement and shares of common stock into which Series J Preferred
Stock is converted, which shares of Series J Preferred Stock are received
pursuant to the same agreements. Collectively these shares are referred to in
this Subsection 8(a) and Subsection 8(d) as the “Shares”.
 
i. Except as otherwise provided in this Agreement,the Company shall not make any
notations on its records or give any instructions to the registrar and transfer
agent of the Company (along with any successor transfer agent of the Company,
the “Transfer Agent”) implementing any restrictions on transfer.
 
ii. Company and Transfer Agent records evidencing the Shares shall not contain
any restriction notation (including any restriction notation under this Section
8(a)): (i) while a registration statement covering the resale of such security
is effective under the Securities Act, (ii) following any sale of such Shares
pursuant to Rule 144, (iii) if such Shares are eligible for sale under Rule 144
or (iv) if such restriction notation is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Securities and Exchange Commission).
The Company shall cause its counsel to issue a legal opinion to the Transfer
Agent promptly if required by the Transfer Agent or requested by a Warrant
Holder to effect the removal of the restriction notation hereunder. If all or
any Series J Preferred Stock is converted at a time when there is an effective
registration statement to cover the resale of the Shares, Common Stock issuable
upon conversion of the Series J Preferred Stock (“Series J Conversion Shares”)
or if the Shares may be sold under Rule 144 or if such restriction notation is
not otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then such Warrant Shares and Series J Conversion Shares shall be
issued free of all restriction notations. The Company agrees that following such
time as such restriction notation is no longer required under this Section 8(a),
it will, no later than three business days following the request by a Warrant
Holder to the Company that the restriction on the Warrant Holder’s shares be
removed (such third business day, the “Restriction Notation Removal Date”),
cause the Transfer Agent to transfer the Shares upon the request of the Warrant
Holder by crediting the account of the Warrant Holder's prime broker with the
Depository Trust Company System as directed by such Warrant Holder. The Company
may not make any notation on its records or give instructions to the Transfer
Agent that enlarge the restrictions on transfer set forth in this Section 8.
Without limiting the generality of the foregoing and subject to the volume
limitations of Section 7(a), provided a Note Holder is not an affiliate of the
Company and the Company is current in its reporting obligations, the Note
Conversion Shares and Series J Conversion Shares may be sold under Rule 144
without restriction and the Company will provide the required legal opinions in
connection with such sales.
 
 
-9-

 
 
iii. In addition to the Warrant Holder's other available remedies, the Company
shall pay to a Warrant Holder, in cash, as partial liquidated damages and not as
a penalty, for each $1,000 of Shares (based on the VWAP of the Common Stock of
the Company on the date a request for restriction notation removal is submitted
to the Transfer Agent) to which a removal of a restriction notation was
requested and subject to Section 8(a)(ii), $10 per business day (increasing to
$20 per business day five (5) business days after such damages have begun to
accrue) for each business day after the Restriction Notation Removal Date until
such stock is delivered without a restriction notation. Nothing herein shall
limit such Warrant Holder's right to pursue actual damages for the Company's
failure to transfer Shares or Series J Conversion Shares as required by this
Agreement, and such Warrant Holder shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief. For the purposes of this section,
"VWAP" means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the OTC Bulletin Board is not a Trading Market, the volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board, (c) if the Common Stock is not then
listed or quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the "Pink Sheets" published by Pink OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (d) in all other cases, the fair market value of a share of Common
Stock as determined by an independent appraiser selected in good faith by the
Warrant Holders of a majority in interest of the Securities then outstanding and
reasonably acceptable to the Company, the fees and expenses of which shall be
paid by the Company. For the purposes of this section, “Trading Market” means
any of the following markets or exchanges on which the Common Stock is listed or
quoted for trading on the date in question: the NYSE MKT, the Nasdaq Capital
Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the New York
Stock Exchange, the OTC Bulletin Board, or any market of the OTC Markets, Inc.
(or any successors to any of the foregoing).
 
In addition to such Warrant Holder’s other available remedies, in the event that
the Shares are delivered more than 5 Trading Days following the date hereof (or
if issued pursuant to the Series J Preferred, following conversion) or a legal
opinion required above is not delivered to the Transfer Agent prior to the
expiration of its effectiveness (“Required Delivery Date”), Company shall pay to
a Warrant Holder, in cash, (i) as partial liquidated damages and not as a
penalty, for each $1,000 of Shares (based on the VWAP of the Common Stock on the
date such Securities are required to be delivered), $10 per Trading Day
(increasing to $20 per Trading Day five (5) Trading Days after such damages have
begun to accrue) for each Trading Day after the Required Delivery Date until
such Shares or Series J Conversion Shares are delivered without a legend and
(ii) if the Company fails to (a) issue and deliver (or cause to be delivered) to
a Warrant Holder by the Required Delivery Date Shares or Series J Conversion
Shares without legends that is free from all restrictive and other legends and
(b) if after the Required Delivery Date such Warrant Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Warrant Holder of all or any portion of the
number of shares of Common Stock, or a sale of a number of shares of Common
Stock equal to all or any portion of the number of shares of Common Stock that
such Warrant Holder anticipated receiving from the Company without any
restrictive legend, then, an amount equal to the excess of such Warrant Holder’s
total purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (including
brokerage commissions and other out-of-pocket expenses, if any) (the “Buy-In
Price”) over the product of (A) such number of that the Company was required to
deliver to such Warrant Holder by the Required Delivery Date multiplied by (B)
the lowest closing sale price of the Common Stock on any Trading Day during the
period commencing on the date of the delivery by such Warrant Holder to the
Company of the applicable Shares or Series J Conversion Shares (as the case may
be) and ending on the date of such delivery and payment under this clause (iii).
 
(b) Transfers.  Subject to Section 7 above, the Company hereby confirms that it
will not require a legal opinion or “no action” letter from any Warrant Holder
who desires to transfer the Warrant Shares or Series J Conversion Shares in
compliance with Rule 144 promulgated by the Securities and Exchange Commission
under the Securities Act (“Rule 144”).
 
(c)          Registration Rights. Holders of Warrant Shares will have the
registration rights described in Exhibit B hereto
 
 
-10-

 
 
(d) Furnishing of Information.  Until the earliest of the time that no Warrant
Holder owns Warrants or Shares, the Company covenants to maintain the
registration of its Common Stock under Section 12(b) or 12(g) of the Exchange
Act. During the period that the Warrant Holders own Warrants or Shares, the
Company shall timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company pursuant to the Exchange Act, even if the Company is not then subject to
the reporting requirements of the Exchange Act.
 
(e) Tacking. Each party hereto acknowledges that the holding period for the
Warrant Shares and the Series J Conversion Shares may be tacked back to the date
the Warrants were initially issued and the Company shall take no position
contrary to this position. 
 
(f) Reliance on Representations and Warranties by the Company.  Each Warrant
Holder acknowledges that the representations and warranties contained herein are
made by it with the intention that such representations and warranties may be
relied upon by the Company and its legal counsel in determining the Warrant
Holder’s eligibility to purchase the Warrant Shares under applicable securities
legislation, or (if applicable) the eligibility of others on whose behalf it is
contracting hereunder to purchase the Warrant Shares under applicable securities
legislation.  The Warrant Holder further agrees that the representations and
warranties made by the Warrant Holder will survive the Warrant Exercise and will
continue in full force and effect notwithstanding any subsequent disposition of
the Warrant Holder of such Warrant Shares.
 
(g) Fees and Expenses.  Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the preparation, execution, delivery and
performance of this Agreement.
 
(h) Entire Agreement.  This Agreement, together with the schedules attached
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written with respect to such matters.
 
(i) Notices.  All notices, demands requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, addressed as set forth below or to such other
address as such party shall have specified most recently by written notice. The
addresses for such communications shall be: (i) if to the Company, to: GT
Biopharma, Inc., Attn: Chief Financial Officer, 4100 South Ashley Drive, Suite
600, Tampa, FL 33602, and (ii) if to the Warrant Holders, to the addresses as
indicated on the signature pages attached hereto.
 
(j) Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Warrant Holders holding at least a
majority in interest of the Warrant Shares then outstanding or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought; provided, that all waivers, modifications, supplements or amendments
effected by less than all Warrant Holders impact all Warrant Holders in the same
fashion.  No waiver with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
(k) Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
(l) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.
 
(m) No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and assigns, and is not for
the benefit of, nor may any provision hereof be enforced by, any other Person.
 
 
-11-

 
 
(n) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the transactions
contemplated hereby shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principals of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts of New York for the
adjudication of any dispute hereunder or in connection herewith or the
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. In addition to any other rights or remedies hereunder, any
indemnification provisions granted to a Warrant Holder shall continue to survive
and apply to such Warrant Holder as if such rights were granted hereunder.
  
(o) Survival.  The representations and warranties contained herein shall survive
the Closing for the applicable statute of limitations.
 
(p) Execution.  This Agreement may be executed in one or more counterparts, all
of which when taken together shall be considered one and the same agreement, it
being understood that the parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by email
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature was an original thereof.
 
(q) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ, an alternative means
to achieve the same or substantially the same result as that contemplated by
such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
(r) Independent Nature of Obligations and Rights.  The obligations of each
Warrant Holder hereunder are several and not joint with the obligations of any
other Warrant Holder, and no Warrant Holder shall be responsible in any way for
the performance or non-performance of the obligations of any other Warrant
Holder hereunder. Nothing contained herein and no action taken by any Warrant
Holder hereto shall be deemed to constitute the Warrant Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Warrant Holders are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
hereby. The Company and each Warrant Holder confirms that such Warrant Holder
has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. Each
Warrant Holder shall be entitled to independently protect and enforce its rights
under this Agreement and it shall not be necessary for any other Warrant Holder
to be joined as an additional party in any proceeding for such purpose.
 
(s) No Third Party Beneficiaries.  Nothing in this Agreement shall provide any
benefit to any third party nor entitle any third party to any claim, cause of
action, remedy or right of any kind, it being the intent of the parties hereto
that this Agreement shall not otherwise be construed as a third party
beneficiary contract.
 
 
-12-

 
 
(t) Construction.  The parties hereto agree that each of them and/or their
respective counsel have reviewed and have had an opportunity to revise this
Agreement and the schedules attached hereto.  This Agreement shall be construed
according to its fair meaning and not strictly for or against any party.  The
word “including” shall be construed to include the words “without
limitation.”  In this Agreement, unless the context otherwise requires,
references to the singular shall include the plural and vice versa.
 
(u) WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY
ANDINTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRAIL BY
JURY.
 
 
[Remainder of page intentionally left blank]
 
 


 
 
 
 
 
 
-13-

 
 
Signature page to
Warrant Exercise Agreement
(Company)
 
 
IN WITNESS WHEREOF, the parties have caused this Warrant Exercise Agreement to
be duly executed and delivered as of the date and year first written above.
 
 
 
“Company”
 
GT Biopharma, Inc.
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 

 
 
 
 
 
 
-14-

 
 
Signature page to
Warrant Exercise Agreement
(Warrant Holders)
 
 
 
IN WITNESS WHEREOF, the parties have caused this Warrant Exercise Agreement to
be duly executed and delivered as of the date and year first written above.
 
 
 
“Warrant Holders”
 
 
 
 
 
If by an individual:
 
 
 
 
 
 
 
 
 
 
 
Printed Name:
 
 
 
Residency:
 
 
 
 
 
 
 
 
 
 
 
If by an entity:
 
 
 
 
 
 
 
 
 
 
Name of entity
 
 
 
 
 
 
By:
 
 
 
Printed Name:
 
 
 
Title:
 
 
 
Principal Place of Business:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Address for Notice:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
 

 
 
 
-15-

 
 
 
Schedule A
 
 
 
 
Percentage
 
 
 
Bristol Investment Fund*
 
21.515%
Theorem Group*
 
14.507%
James W. Heavener*
 
11.175%
Adam Kasower*
 
10.515%
Canyons Trust*
 
10.407%
Red Mango*
 
9.096%
Alpha Capital *
 
7.374%
Scott Booth Investments III*
 
5.551%
Bristol Capital*
 
2.954%
East Ventures Inc*
 
2.136%
HC Wainwright*
 
1.065%
Raymond Pribadi (Private Resources) *
 
0.653%
Scott Williams*
 
0.554%
Randy Berinhout*
 
0.398%
Craig Osborne*
 
0.393%
Adam Cohen
 
0.321%
Les Cantor
 
0.319%
Munt Trust
 
0.245%
Gianna Simone Baxter*
 
0.183%
Farhad Rastanian
 
0.132%
Howard Knee
 
0.121%
Ho'okipa Capital Partners Inc
 
0.120%
Anthony Baxter*
 
0.085%
Piter Korompis*
 
0.057%
Greg McPherson
 
0.049%
Net Capital*
 
0.039%
Barry Wolfe*
 
0.025%
John Brady*
 
0.009%
Brannon Family Office *LLLP
 
0.002%
 
 
 
Total
 
100.000%

 
 
*Party to this agreement
 
 
 
-16-

 

 
Schedule B
 
 
Warrant Shares
 
Warrant Holder
Warrants
 Common Stock
 Series J Preferred
 
 
 
 
Adam Kasower
   62,360
             63,575
                           -
Alpha Capital
   91,703
             92,865
                           -
Anthony Baxter
        211
                  226
                           -
Barry Wolfe
        374
                  421
                           -
Brannon Family Office LLLP
        561
                  561
                            -
Bristol Capital
     4,485
                     -
                      5,046
Bristol Investment Fund
 111,291
           114,119
                           -
Canyons Trust
     1,121
               1,121
                           -
Craig Osborne
     8,162
               8,162
                           -
East Ventures Inc
     4,934
               5,551
                           -
Gianna Simone Baxter
     1,944
               1,959
                           -
HC Wainwright
   19,321
             19,321
                           -
James W. Heavener
   72,185
             73,635
                           -
John Brady
     2,068
               2,068
                           -
Net Capital
     3,707
               3,754
                           -
Piter Korompis
        852
                  959
                           -
Randy Berinhout
     3,333
               3,750
                           -
Raymond Pribadi
        748
                  841
                           -
Red Mango
   77,476
             78,410
                           -
Scott Booth Investments III
     7,521
               8,461
                           -
Scott Williams
     4,451
               4,513
                           -
Theorem Group
     9,458
             10,640
                           -
 
 
 
 
Total
 488,266
           494,911
                      5,046

 
 
 
 
-17-

 
EXHIBIT A
 
 
LOST WARRANT AFFIDAVIT AND INDEMNITY AGREEMENT
 
 
[_______________] (the “Warrant Holder”), by and through its duly authorized
person, hereby certifies:
 
1.           This Lost Warrant Affidavit and Indemnity Agreement (the
“Agreement”), entered into effective as of [_____________ __, 20__], relates to
(1) the Securities Purchase Agreement (the “Purchase Document”) dated as of
[______________ __, 20__] by and among OXIS International, Inc., a Delaware
corporation (the “Company”) and the Warrant Holder, and (2) the [Series __
Warrants to Purchase Series ___ Common Stock] (the “Warrant”) dated as of
[______________ __, 20__], issued by the Company to Warrant Holder.
 
2.           Warrant Holder hereby represents, warrants, and agrees as follows:
 
a.           After having conducted a diligent investigation of its records and
files, Warrant Holder has been unable to find the Warrant and believes that such
Warrant has been lost, misfiled, misplaced, or destroyed.
 
b.           Warrant Holder has not assigned, encumbered, endorsed, pledged, or
hypothecated the Warrant, or otherwise transferred to another individual or
entity any right, title, interest, or claim in, to, or under the Warrant.
 
c.           Warrant Holder agrees that if it ever finds the Warrant, it will
promptly notify Company of the existence of the Warrant, mark the Warrant as
canceled, and forward the Warrant to Company or the Company’s designee.
 
d.           Warrant Holder shall indemnify Company for, and hold Company
harmless from and against, any damages, liabilities, losses, claims (including
any claim by any individual or entity for the collection of any sums due under
or with respect to such Warrant), or expenses arising out of, or resulting from,
(i) Warrant Holder’s inability to find and deliver the Warrant to Company, or
(ii) any inaccuracy or misstatement of fact in, or breach of any representation,
warranty, agreement, or duty in or under, this Agreement.
 
3.           This Agreement may be executed in counterparts, each of which shall
be identical and all of which, when taken together, shall constitute one and the
same instrument.
 
4.           This Agreement shall be governed by and construed in accordance
with the law of the State of Delaware (without regard to any conflicts of laws
provisions thereof).
 
 
The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date first written above.
 
 
 
-18-

 
 
 
 
“WARRANT HOLDER”
 
 
 
 
 
If by an individual:
 
 
 
 
 
Printed Name:
 
 
 
 
 
 
 
 
 
 
 
If by an entity:
 
 
 
 
 
 
Name of entity
 
 
 
 
 
 
By:
 
 
 
Printed Name:
 
 
 
Title:
 
 

 
 
 
ACCEPTED AND AGREED
 
 
“COMPANY”
 
GT Biopharma, Inc.
a Delaware corporation
 
 
 
By:                                                                               
Printed Name:                                                            
Title:                                                                    
       
 
 
 
 
-19-

 
 
EXHIBIT B
 
REGISTRATION RIGHTS
 
1.1 Company Registration.  If the Company shall determine to register any of its
securities either for its own account or the account of a security holder or
holders, other than a registration relating solely to employee benefit plans, a
registration relating to a corporate reorganization or other Rule 145
transaction, or a registration on any registration form that does not permit
secondary sales, the Company will:
 
(a) promptly give written notice of the proposed registration to all Warrant
Holders; and
 
(b) use its commercially reasonable efforts to include in such registration (and
any related qualification under blue sky laws or other compliance), except as
set forth in Section 1.2(b) of this Exhibit B below, and in any underwriting
involved therein, all of such Registrable Securities as are specified in a
written request or requests made by any Warrant Holder or Warrant Holders
received by the Company within 10 days after such written notice from the
Company is mailed or delivered.  Such written request may specify all or a part
of a Warrant Holder’s Registrable Securities.
 
1.2 Underwriting.  If the registration of which the Company gives notice is for
a registered public offering involving an underwriting, the Company shall so
advise the Warrant Holders as a part of the written notice given pursuant to
Section 1.2(a)(i) of this Exhibit B.  In such event, the right of any Warrant
Holder to registration pursuant to this Section 1.2 shall be conditioned upon
such Warrant Holder’s participation in such underwriting and the inclusion of
such Warrant Holder’s Registrable Securities in the underwriting to the extent
provided herein.  All Warrant Holders proposing to distribute their securities
through such underwriting shall (together with the Company, the Other Selling
Stockholders and other holders of securities of the Company with registration
rights to participate therein distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
representative of the underwriter or underwriters selected by the Company.
 
Notwithstanding any other provision of this Section 1.2, if the underwriters
advise the Company in writing that marketing factors require a limitation on the
number of shares to be underwritten, the underwriters may (subject to the
limitations set forth below) limit the number of Registrable Securities to be
included in, the registration and underwriting.  The Company shall so advise all
holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated, as follows: (i) first, to the Company for securities being
sold for its own account, and (ii) second, to the Warrant Holders and Other
Selling Stockholders requesting to include Registrable Securities and Other
Shares in such registration statement based on the pro rata percentage of
Registrable Securities and Other Shares held by such Warrant Holders and Other
Selling Stockholders, assuming exercise and (iii) third, to the Other Selling
Stockholders requesting to include Other Shares in such registration statement
based on the pro rata percentage of Other Shares held by such Other Selling
Stockholders, assuming exercise.
 
If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall also be
excluded therefrom by written notice from the Company or the underwriter.  The
Registrable Securities or other securities so excluded shall also be withdrawn
from such registration.  Any Registrable Securities or other securities excluded
or withdrawn from such underwriting shall be withdrawn from such registration. 
 
1.3 Right to Terminate Registration.  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Exhibit
B prior to the effectiveness of such registration whether or not any Warrant
Holder has elected to include securities in such registration.
 
1.4 Definitions.  The following definitions shall apply for the purposes of
this Exhibit B:
 
(a) “Other Selling Stockholders” shall mean persons other than Warrant Holders
who, by virtue of agreements with the Company, are entitled to include their
Other Shares in certain registrations hereunder.
 
 
-20-

 
 
(b) “Other Shares” shall mean shares of Common Stock, other than Registrable
Securities (as defined below), with respect to which registration rights have
been granted.
 
(c) “Registrable Securities” shall mean (i) shares of Common Stock issued or
issuable pursuant to the exercise of the Warrants and (ii) any Common Stock
issued as a dividend or other distribution with respect to or in exchange for or
in replacement of the shares referenced in (i) above; provided, however, that
Registrable Securities shall not include any shares of Common Stock described in
clause (i) or (ii) above which have previously been registered or which have
been sold to the public either pursuant to a registration statement or Rule 144,
or which have been sold in a private transaction in which the transferor’s
rights under this Agreement are not validly assigned in accordance with this
Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-21-
